t c memo united_states tax_court david brian nolan petitioner v commissioner of internal revenue respondent docket no filed date david brian nolan pro_se ann m welhaf and michael a raiken for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure after 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar concessions the issue for decision is whether dollar_figure in taxable_distributions from petitioners’s individual_retirement_account ira is subject_to the 10-percent additional tax under sec_72 findings_of_fact petitioner resided in alexandria virginia when the petition was filed petitioner was born in in he received dollar_figure in distributions from an ira petitioner used the proceeds during to help pay dollar_figure in college expenses on behalf of his sons david and john nolan and dollar_figure in tuition and fees to randolph-macon academy on behalf of a third son christopher nolan christopher was enrolled in the ninth grade at randolph- macon academy a private high school that prepares students for college and the military christopher is scheduled to receive his high school diploma from randolph-macon academy in on date respondent issued petitioner a notice_of_deficiency for respondent determined that petitioner was liable for additional tax of dollar_figure on the early distributions from his ira 2respondent conceded that petitioner is not liable for the 10-percent additional tax to the extent of dollar_figure used to pay qualified_higher_education_expenses on behalf of petitioner’s children david and john nolan the expenses consisted of dollar_figure to mount olive college dollar_figure to george mason university and dollar_figure to northern virginia community college petitioner is an attorney and has been admitted to practice before this court since he did not cooperate with respondent in preparation of the trial and he disobeyed our orders and rules on numerous occasions on date the court issued a standing_pretrial_order to petitioner the order required petitioner to stipulate all facts to the maximum extent possible and to exchange with respondent all documents he intended to present for trial at least days before the date of trial date petitioner ignored the order he refused even to the day of trial to stipulate any facts on date respondent’s attorney sent petitioner an informal request for production of documents petitioner ignored the request on date respondent again requested the production of documents again petitioner ignored the request on date respondent filed with the court a motion to compel production of documents and a motion to compel responses to respondent’s interrogatories on date we granted respondent’s motions requiring petitioner to answer respondent’s interrogatories in full and to produce each and every document requested on or before date we also warned petitioner that if he did not fully comply with our orders we would be inclined to impose sanctions pursuant to rule petitioner did not comply with our orders he did not answer any of respondent’s interrogatories he produced no documents on date because of petitioner’s refusal to answer respondent’s interrogatories and to produce the requested documents we granted a motion in limine precluding petitioner from introducing any evidence that was not furnished to respondent on or before date after a conference call with the parties we vacated the motion allowing petitioner the opportunity to present his documentary_evidence on the morning of trial date petitioner presented documents to respondent’s counsel which substantiated the payment of education expenses for his children respondent made concessions relating to some of those expenses petitioner should have presented this evidence during the months he had to prepare for trial as repeatedly ordered by the court at trial we admonished petitioner for failing to obey numerous orders and for wasting the court’s time at the close of trial we ordered the parties to submit opening briefs by date petitioner did not file a brief we showed petitioner extraordinary leniency by allowing him to present evidence despite his repeated failure to obey our orders in response to our leniency petitioner once again ignored our rules and our order on account of petitioner’s repeated failure to obey our rules and orders we considered dismissing this case as a sanction pursuant to rule b see 84_tc_693 affd without published opinion 789_f2d_917 4th cir lopez v commissioner tcmemo_2001_ however after respondent’s concessions the only issue for decision is whether petitioner is liable for the sec_72 additional tax with respect to dollar_figure in early distributions from his ira as petitioner is clearly liable for the additional tax we will address the issue on the merits opinion respondent determined that under sec_72 petitioner is liable for a 10-percent additional tax on early distributions from his ira petitioner bears the burden of proving that respondent erred in making this determination see rule a sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans which includes an ira as defined in sec_408 and b sec_72 sec_4974 however the sec_72 additional tax does not apply to certain distributions from qualified_retirement_plans including distributions used for qualified higher 3petitioner does not dispute that the ira is a qualified_retirement_plan for purposes of sec_72 education expenses and distributions used for certain medical_expenses sec_72 b e higher education expenses petitioner argued at trial that tuition and fees paid to randolph-macon academy on behalf of his son are qualified_higher_education_expenses and therefore the additional tax does not apply to the ira_distributions pursuant to sec_72 this issue turns on whether randolph-macon academy is an eligible_educational_institution as defined in sec_529 qualified_higher_education_expenses include tuition fees books and supplies sec_529 the expenses must be for education furnished to the taxpayer the taxpayer’s spouse or any child or grandchild of the taxpayer or the taxpayer’s spouse sec_72 furthermore the education must be furnished at an eligible_educational_institution sec_72 sec_529 sec_529 defines eligible_educational_institution eligible_educational_institution -- the term eligible_educational_institution means an institution-- a which is described in sec_481 of the higher education act of u s c as in effect on the date of the enactment of this paragraph and b which is eligible to participate in a program under title iv of such act paragraph of sec_529 was added pursuant to the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_810 which was passed on date institutions described in sec_481 of the higher education act of u s c section as in effect on date are accredited colleges universities and other postsecondary schools title iv of the higher education act of u s c section et seq as in effect on date authorizes the department of education to provide scholarships grants and reduced-interest loans to students attending eligible institutions of higher education thus eligible educational institutions under sec_529 are colleges universities and other postsecondary institutions which are eligible to participate in a student aid program administered by the department of education the term includes virtually all accredited public nonprofit and proprietary postsecondary institutions sec_1_25a-2 income_tax regs notice_97_60 sec_4 1997_2_cb_310 only postsecondary schools may be eligible educational institutions therefore elementary schools and secondary school sec_4 do not qualify 4a secondary school is a school intermediate between elementary_school and college merriam-webster’s collegiate dictionary 10th ed petitioner’s son will receive a high school diploma from randolph-macon academy not a bachelor’s or associate’s degree therefore randolph-macon academy is a secondary school and is not an eligible_educational_institution under sec_529 accordingly the expenses petitioner paid randolph-macon academy are not qualified_higher_education_expenses and the ira_distributions are not excepted from the sec_72 additional tax under sec_72 medical_expenses sec_72 provides an exception to application of the sec_72 additional tax for distributions made to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 for amounts paid during the taxable_year for medical_care petitioner testified that during he paid medical_expenses relating to his diabetes he did not present any evidence as to the amount of the medical_expenses or their deductibility under sec_213 therefore petitioner failed to meet his burden of proving that the sec_72 additional tax should not apply on account of the medical expense exception conclusion petitioner has not argued and the record is devoid of any evidence that would indicate that the distributions qualify for any other exception to sec_72 for the foregoing reasons we hold that petitioner is liable for a 10-percent additional tax on dollar_figure of early distributions from his ira in reaching our holdings we considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
